I address 
the General Assembly at a very special moment, not 
only for the world but also for my country. I would 
like to begin by reflecting on the words with which 
Secretary-General Ban Ki-moon opened this sixty-
ninth session of the General Assembly. He went over 
many of the problems, tragedies and calamities that are 
unsettling the world today, and I think, if I remember 
correctly, that he literally confirmed that the turmoil, 
as he defined it, that is upsetting the world today is 
endangering multilateralism.

I sincerely believe that most of the problems that 
the planet has today economically and financially, with 
respect to terrorism and security, in terms of force and 
territorial integrity, of war and peace, are the result 
of the exact opposite: the absence of an effective, 
practical and democratic multilateralism. That is why, 
I would like to begin today in particular by thanking 
and congratulating the General Assembly for adopting 


resolution 68/304, on 9 September, by which it finally 
decided by a wide majority of 124 votes to dedicate 
itself to drafting a multilateral convention which will 
be a regulatory legal framework for restructuring the 
sovereign debts of all countries, a task that we needed 
to take on.

I have been coming to the General Assembly since 
2003, first as a Senator, and then, starting in 2007, as 
President. We always came calling for reform of the 
Security Council and of the International Monetary 
Fund. Our point of departure was the experience we had 
in my country, the Argentine Republic. Today, I would 
go so far as to say in this international context that my 
country, the Argentine Republic, is a triple leading 
case in terms of economics and finance, terrorism and 
security, and force and territorial integrity.

The first area is the economic and financial crisis 
that spread throughout the world starting in 2008, 
which persists to this day and which is beginning to 
threaten emerging economies whose greater economic 
growth we have supported over the past decade. The 
2008 crisis was experienced by my country in 2001, 
when the largest default on sovereign debt in living 
memory occurred. At the time, the Argentine Republic 
had accrued debt representing 160 per cent of the gross 
domestic product, with the consent of multilateral 
organizations, because when one is speaking about that 
level of debt, the problem is not just that of the debtor, 
but also of the creditors.

Starting with the dictatorship on 24 March 1976, 
and through the neoliberal period, Argentina was a 
favourite of the International Monetary Fund. In the 
end, Argentina accumulated an unprecedented debt 
that caused the country to implode, not just in economic 
terms but also in political terms. We had five presidents 
in a single week. At that point, nobody claimed 
responsibility for what had taken place in Argentina. 
Argentina had to resolve its problems as best it could, 
and in 2003, a few months after taking office, a President 
who had come to head the Government with only 22 per 
cent of the vote came to speak at the General Assembly 
(see A/58/PV.11) and maintained that it was necessary 
to generate a model of development and growth for the 
country so that the country could shoulder its debt. 
He maintained, in a rather interesting metaphor, that 
dead people do not pay their debts and that countries 
have to live, develop and grow in order to meet their 
obligations.

But he also said that the level of debt — 160 per cent 
of the gross domestic product — was not our country’s 
responsibility alone; that we as a country were accepting 
responsibility for having adopted policies that had 
been forced upon us; that while we were shouldering 
our responsibility, we were also requesting and calling 
for the multilateral organizations like the International 
Monetary Fund and the creditors themselves, which 
had lent money at usurious rates — at that time as high 
as 14 per cent in United States dollars — which were 
receiving payments in the Argentine Republic, to also 
assume part of the responsibility for that indebtedness.

And with that man — who took over with 22 per 
cent of the vote, with 25 per cent unemployment, a 
54 per cent poverty rate and 27 per cent of extreme 
poverty, without education, without health, without 
social security, over time, with a model of development 
and growth — we were able not only to create millions 
of jobs, millions of people becoming integrated in 
the social security system, including retirees and 
pensioners, but also to invest 6 per cent of the gross 
domestic product in education, and set aside enormous 
amounts of money for the country’s infrastructure, 
building roads, schools, nuclear plants, hydroelectric 
plants, water, gas and electricity plants that now cover 
the entire country, in an unprecedented programme of 
social inclusion that has allowed to reduce poverty and 
extreme poverty to single digits.

Today, the International Monetary Fund itself 
recognizes that Argentina’s economic growth between 
2004 and 2011 is the third-largest globally in terms of 
quality of growth. Only Bulgaria and China are ahead 
of us. In Latin America, we have the greatest quality of 
growth and the best purchasing power for our workers 
and salaried employees and the highest social security 
deposits.

We have been able to achieve all of that while 
also dealing with debt that others had generated. It is 
worth repeating that our Governments were not the 
ones that declared a default, nor were they the ones 
that had assumed the debt; we were simply the ones 
who shouldered the debt, as appropriate, and paid, from 
2003 to today, more than $190 billion — I repeat, more 
than $190 billion — by restructuring the defaulted debt 
with 92.4 per cent of creditors through two debt swaps, 
one carried out by President Kirchner in 2005 and the 
other carried out by me in 2010.

What is certain is that we were successful. We 
succeeded because 92.4 per cent of Argentina’s 

creditors regularized their situation. We began to 
make regular payments, and not only to them. We 
also fully paid our debt to the International Monetary 
Fund through so-called stand-by arrangements. We 
were able to completely cancel our debt with the 
International Monetary Fund. A few months ago, we 
also concluded negotiations with the Paris Club on 
a debt dating back to 1956. It was so long ago that I 
was three years old when that debt was created and the 
Minister of the Economy of my country, who discussed 
the restructuring and renegotiation of the debt with 
the Paris Club, was not even born. Yet we reached an 
agreement with 19 European Union finance ministers 
to finally restructure the debt. We are now paying the 
first phase of $642 million.

This does not end there. We also regularized the 
situation with the rulings of the International Centre 
for Settlement of Investment Disputes at the World 
Bank, which has begun hearings not for acts or actions 
committed by our Government, but for the actions 
of previous Governments that ended up in the World 
Bank tribunal. We have also resolved that issue, just 
as we arrived at an arrangement with Repsol when we 
decided to regain control of our energy resources and 
expropriated 51 per cent of the oil company’s shares. We 
also restructured that debt and reached an agreement.

We have done all this with our own resources, 
without access to capital markets because Argentina, 
due to the default of 2001, was denied access to capital 
markets. This represents a process of unprecedented 
social inclusion. Why do I say “unprecedented”? 
During the 1950s there were similar inclusion 
processes in my country, but the difference is that we 
initiated this process of inclusion after complete and 
utter bankruptcy. At the peak of default, we were able 
to overcome default, to include the people of Argentina 
and to enjoy social growth with inclusion. And today 
Argentina is extricating itself, and in addition we have 
one of the lowest debt ratios in the world.

The other leading case to which I referred and now 
wish to discuss is the emergence of the so-called vulture 
funds. That is not a term used by any popular South 
American leader or by any African ruler, although 
African countries have also been major victims of 
these vulture funds. One of the first global leaders to 
mention them was the former English Prime Minister 
Gordon Brown at the General Assembly in 2002. This 
expression became the copyrighted shorthand for 
something unworthy and immoral that kept countries 
from addressing the genuine problems of education, 
health and poverty. Today, with the support of the 
judicial system of this country, Argentina is now being 
assaulted by these vulture funds.

What are these vulture funds? They represent the 
1 per cent of debt-holders that did not take part in the 
2005 restructuring. They could not participate because 
they had purchased bonds in 2008. As everyone knows, 
these are specialized funds, as indicated by their 
names, that purchased funds or shares of countries 
that had defaulted on their debt or were about to do 
so. Subsequently, they did not revert to the country in 
question for the payment of that debt, but brought suits 
in various jurisdictions in order to make exorbitant 
profits. “Profits” is hardly the right word, because what 
has been recognized in a judgment passed down here 
in the jurisdiction of New York is that this 1 per cent 
grew at a rate of 1,608 per cent in a five-year period. 
Is there any business, undertaking or investor earning 
1,600 per cent in just five years? That is why they are 
called vulture funds. Today, they are obstructing the 
recovery of that 92.4 per cent who trusted in Argentina.

I am therefore pleased that the Assembly has taken 
the bull by the horns, and I hope that between this year 
and next — before the General Assembly holds its new 
session in 2015 — we will have arrived at a regulatory 
framework to restructure sovereign debts. The point 
is to engage in an exercise in active and constructive 
multilateralism so that no other country will have to 
experience what Argentina — a country that has the 
ability and willingness to pay its debts despite the 
harassment of these vulture funds — has been through.

These vulture funds also threaten and hold the 
economy of our country hostage by provoking rumours, 
slander and libel from the personal to the economic and 
financial, so that they sometimes act as a destabilizing 
factor in the economy. Those who set bombs are not the 
only terrorists; those who destabilize the economy of a 
country and create poverty, misery and hunger through 
the sin of speculation are economic terrorists. That is 
what we want to spell out. That is why we strongly 
advocate the establishment of a multilateral convention 
soon and expeditiously, not just for Argentina, but 
for the rest of the world. We believe that a financial 
and economic balance that addresses the social and 
economic disparities among countries and within 
societies will also be a great antidote to those who 
recruit young people who have no hope in the future 
and enrol them in crazy crusades. We must all lament 


that. We can see only the surface of the phenomenon; we 
also have to delve deeply into the causes that mobilize 
people.

We also talked about my country as a triple leading 
case on terrorism and security. My country is the only 
country of the Americas other than the United States of 
America that was the target of terrorist attacks: one in 
1992 when the embassy of Israel was blown up, and the 
second in 1994 when the headquarters of the Asociación 
Mutual Israelita Argentina (AMIA) was bombed. This 
year marks the twentieth anniversary of the bombing 
of AMIA. I dare say before this Assembly — in the 
presence of some of the family members of the victims 
who have always been with us — that the Government 
headed by President Kirchner did the utmost and went 
the greatest lengths to uncover the real culprits, not 
only because it opened all my country’s intelligence 
files and created a special prosecutor investigation unit, 
but also because, when in 2006 the justice system of 
my country accused Iranian citizens of involvement in 
the bombing of AMIA, I myself was the only President 
who dared to propose asking the Islamic Republic of 
Iran to cooperate with and assist in the investigation.
That request was made intermittently from 2007 to 
2011, until the Islamic Republic of Iran finally agreed 
to a bilateral meeting, allowing it to be included in 
the agenda. That meeting led to the signing by both 
countries of a memorandum of understanding on 
legal cooperation that allowed for the Iranian citizens 
who had been accused, and who live in Tehran, to be 
deposed before the judge.

But what happened when we signed that 
memorandum? It seemed as if all hell had broken 
out, both nationally and internationally. The Jewish 
associations that had sought our support for so many 
years and that had come here with us to ask for help 
turned against us, and when an agreement was finally 
reached on legal cooperation they accused us of 
complicity with the State of Iran.

The same thing happened here in the United States. 
When the vulture funds lobbied before the United 
States Congress, they accused us of collaborating 
with the Islamic Republic of Iran, which at the time 
was known as the Terrorist State of Iran. They even 
lobbied on their websites, posting pictures of me on the 
Internet with former President Ahmadinejad as if we 
were business partners. Just this week, we learned that 
the iconic Waldorf Astoria hotel, in this city, was the 
setting for a meeting between the Secretary of State of 
this country and his Iranian counterpart.

We are not criticizing them. Quite the contrary, 
anything that represents dialogue and understanding 
seems very good to us. But we wish to ask those who 
have been accusing Iran of being a terrorist State — and 
I am not speaking here of the last century, but of last 
year — what they would say today about the members 
of the Islamic State in Iraq and the Sham (ISIS), 
many of whom not so long ago were called freedom 
fighters when they were fighting in Syria against the 
Government of Bashar Al-Assad. And this is where 
I believe we have another problem with respect to 
security and terrorism. The major Powers too often and 
too easily seesaw from the concept of friend to enemy, 
and terrorist to non-terrorist. We need to agree once and 
for all not to use international politics or geopolitical 
positions to determine positions of power. I say that as 
a militant opponent of international terrorism.

By the way, just to add a touch of color, ISIS has 
apparently issued a threat against me that is under legal 
investigation in my country. The threat apparently has 
two justifications: first, because of my close relationship 
with His Holiness Pope Francis, and secondly, because 
I recognize the need for two States, Israel and Palestine. 
While I am at it, let me reiterate my call on the Assembly 
to recognize Palestine once and for all as a State with 
full membership in this body. We have to begin to undo 
some of the Gordian knots — because there is not just 
one Gordian knot but several — regarding the situation 
in the Middle East, which involves recognizing the 
State of Palestine, Israel’s right to live securely within 
its borders, and Palestine’s right not to be subjected to 
the kind of disproportionate use of force that led to the 
deaths of hundreds of women and children, which we 
condemn just as we also condemn those who attack 
Israel with missiles.

In a time of economic vultures and hawks of war, 
we need more doves of peace to build a safer world. We 
need more respect for international law and more equal 
treatment of those seated in this Hall. Just this morning, 
I overheard one leader refer to the use of force to attack 
the territorial integrity of a country.

Here too, the Republic of Argentina is a leading 
case. For more than 100 years, we have had a claim 
against the United Kingdom on a matter of sovereignty. 
We once again ask the Assembly to call on the United 
Kingdom to sit down with Argentina to discuss the 


matter of the sovereignty of the Malvinas. No one 
cares and there is not a single veto from the Security 
Council, because Argentina is not a member of the 
Security Council and is not even among the countries 
that decide what happens in the world. So long as 
that continues, and so long as the votes of the five 
permanent members of the Security Council are worth 
more than the votes of Côte d’Ivoire, Ghana, Kenya, 
Egypt, Uganda, Argentina, Bahrain or the United Arab 
Emirates, nothing will be resolved. We will just have 
the same speeches we hear every year without arriving 
at a resolution.

The Assembly must fight to take back the 
powers it delegated to the Council, since —almost 
paradoxically — the Assembly has to ask the Council 
for permission on its decisions or on whether to admit 
a member. We need to reassert that the Assembly is a 
sovereign body of the United Nations, and that each of 
us is worth one vote in a true global democracy. Not 
everything will be resolved when that global democracy 
is respected to the letter, but I do believe it will mark 
the beginning of a solution. I am neither a pessimist 
nor an optimist; I consider myself to be a realist. In any 
event, the child of pessimism and optimism is always 
optimism, but with realism. Optimism without realism 
is either ingenuity or cynicism. I do not wish to appear 
ingenuous or cynical before this audience.

I want to convey what we really think in my country. 
We have long demanded reform of the Security Council 
and of the International Monetary Fund. In 2003, 
reform the International Monetary Fund seemed almost 
inevitable; today, hardly anyone remembers the idea of 
reforming the International Monetary Fund, because 
it no longer plays a central role in decisions. Even the 
International Monetary Fund itself and both its current 
head and former leaders, including Anne Krueger, are 
also calling for reforms with respect to the restructuring 
of sovereign debts. So long as there is no international 
treaty approved by this Assembly, no matter how many 
clauses are imposed by the restructuring, there will 
always be a Judge Griesa somewhere in the world who 
says that they are meaningless, and who will end up 
applying usurious taxes to bleed some poor country to 
death. That is what is happening, because it seems to 
me that they are trying to overturn the restructuring of 
sovereign debt for which the Argentine people worked 
so hard.

Before coming here I was in Rome, meeting with 
a fellow countryman who today occupies a strong, 
exemplary religious and moral leadership. I would like 
to offer a message of peace and of peacebuilding. If 
we truly wish to fight terrorism, then let us work for 
peace. We cannot fight the terrorists by beating the 
drums of war. Quite the contrary, that is exactly what 
they want — a symmetrical reaction so that the wheel 
again begins to turn and a price is paid in blood.

That is why I think it is important for us to think 
deeply about those issues. Above all, I want to bring 
to the table the certainty that if the United Nations 
recovers its leadership, if the Assembly resumes its 
mandate, when too many countries fail to comply with 
international law, even though they require others to do 
so, then I am certain that we will have made a major 
contribution to peacebuilding and the fight against 
terrorism from which no one would have been left out. 
But we have to leave to our children a much better 
world than the one we have today.

Finally, I wish to recall that a year ago the problems 
were different. A year ago, we were discussing other 
problems, other threats to security. Times have 
changed. The wrongdoers of yesterday do not seem so 
bad today. Those who should have been invaded and 
crushed a year ago, today seem to be cooperating to 
fight the Islamic State in Iraq and the Sham (ISIS). 
First, it was Al-Qaida, and, I wonder, where did 
Al-Qaida and the Taliban spring from? Where do they 
get their weapons and resources? My country does not 
produce weapons. Who sells arms to those groups? 
Then there was the Arab Spring, which ended up by 
being not so much a spring as a fall and even a winter. 
Those involved went from being freedom-fighters to 
being persecuted or imprisoned. Now there is ISIS, a 
new terrorist organization that carries out beheadings 
on television on a carefully set stage. What is causing 
all this, I wonder? Where is this coming from? I have 
become really distrustful of everything after seeing 
what is happening in the world today — real-life scenes 
that make fictional series look trivial.

It is therefore worth asking ourselves why it is that 
we are facing ever-greater problems — problems that 
caused the Pope to comment that there is practically a 
third world war. That is true. It is a world war but not 
along the lines of the more conventional wars of the 
twentieth century. There are hotspots where the only 
victims are civilian populations. That is why, a few 
minutes from now in the Security Council, of which 
Argentina is a non-permanent member, we wish to raise 
some of those issues. We have no certainties, no absolute 


truths, but we have many questions. We want to put 
them to those who possess a lot more information than 
we do, far more data and far more extensive networks of 
information than my country has. Heaven forbid that, 
with all those data, they have a wealth of information 
but can understand little of what is happening. For they 
have to be able to comprehend what is happening if they 
are to come up with a definitive solution.

I deeply appreciate once again the political will of 
the 124 countries that supported resolution 68/304. As 
everyone knows, there was pressure to keep us from 
getting that number of supporters or having a vote, 
but I think that the exercise of practical, effective and 
democratic multilateralism that the adoption of the 
resolution represents demonstrates that all is not lost. 
On the contrary, it is in the hands of each and every one 
of us, each of our countries, to find real and effective 
solutions to the problems the world has today.
